Citation Nr: 0731722	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  04-31 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left shoulder impingement syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from November 2002 to 
August 2003 with additional time on active duty indicated 
from April 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The notice requirements of the Veterans Claims Assistance Act 
(VCAA) require VA to notify the veteran of what information 
or evidence is necessary to substantiate the claim; what 
subset of the necessary information or evidence, if any, the 
claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain; and a general notification that the claimant may 
submit any other evidence he has in his possession that may 
be relevant to the claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the veteran was not provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating; additionally 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Thus, corrective notice can be provided on 
remand.

The record contains some indication that surgery was being 
considered for the veteran's shoulder condition.  Ongoing 
medical records should be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002).

The veteran's VA examination occurred in April 2004.  As it 
has been more than three years, a new examination should be 
scheduled by the RO to assess the level of disability. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes what type of 
information and evidence is needed to 
substantiate a claim for an increased 
rating; as well as an explanation of the 
information needed to establish a 
disability rating and an effective date 
for 
the disability on appeal, as outlined by 
the Court in Dingess/Hartman.

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for his left shoulder 
condition.  After securing the necessary 
release, such records should be obtained.

3.  Schedule the veteran for a VA 
examination to discern the extent of the 
veteran's current left shoulder disorder.  
The claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
should be performed and all findings 
should be reported in detail, including 
range of motion in degrees.  

The examiner should be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  The examiner is also 
asked to identify any objective evidence 
of pain or functional loss due to pain, 
including limitation of motion due to 
pain.  The examiner should also express an 
opinion as to whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, the 
examiner should so state.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K.A BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

